Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Tang for the “DATA TRANSMISSION METHOD, TERMINAL DEVICE AND NETWORK DEVICE” filed 12/09/2019 has been examined.  This application is a national stage entry of PCT/CN2017/094912, International Filing Date: 07/28/2017.   The preliminary amendment filed 12/09/2019 has been entered and made of record.  Claims 1-8, 11-22 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

Duplicate Claims – Warning
3.          Applicant is advised that should claims 5, 15 be found allowable, claims 21, 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.      Claims 1-4, 6-8, 11-14, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al. (US#10,805,836) in view of  Jheng et al. (US#10,536,878). 
 	Regarding claims 11, 19, the references disclose a system and apparatus for packet duplication at a packet data convergence protocol (PDCP) entity of the wireless network, in accordance with the essential features of the claim. Yu et al. (US#10,805,836) discloses a terminal/network device, comprising: a processor, configured to determine/generate, when a data duplication function of a packet data convergence protocol (PDCP) layer is switched from an see Figs. 11-13, 16-18 & 20-22; Col. 2, line 12 to Col. 3, line 20 & Col. 46, lines 14-34 : receiving/transmitting a configuration of a bearer to support packet duplication by a PDCP entity & determining an activation status of the packet duplication for the bearer); and a transceiver, configured to send the PDU to a network/terminal device via the first entity (Figs. 6A,B; Col. 34, lines 29-40: the activation/deactivation of packet duplication message 625, 670 delivered by a PDCP control PDU).   
Although Yu does not disclose expressly the step of PDCP layer is switched from an activated state to an inactivated state.  However, Yu teaches in Figs. 7A,B the diagrams illustrated of communication schemes 700-a, 700-b that support packet duplication at a PDCP entity, in which at block 720, deactivating packet duplication may include causing the PDCP entity of the transmitting device 705 (and/or a PDCP entity of the receiving device 710) to change its duplication status (Col. 36, lines 28-41: changing from activating/deactivating status).  In the same field of endeavor, Jheng et al. (US#10,536,878) teaches in Figs. 5B, 12 flow diagrams illustrated the process for determining whether to activate/deactivate the duplication, in which the UE 502 may determine activating/deactivating PDCP duplication function 612 when receiving a corresponding RRC Connection Reconfiguration message with an activation/deactivation indication (Col. 20, lines 3-25: determining whether to activate the radio bearer to perform duplication).  
It’s also noted that, the use of data duplication function are well known in the art, where packet duplication is configured for a radio bearer, for example by a radio resource control (RRC) entity (e.g. software or process), an additional Radio Link Control (RLC) entity and an additional logical channel may be added to the radio bearer to handle the duplicated Packet Data 
Regarding claim 12, the reference further teaches wherein acquiring at least one second entity, the at least one second entity being a radio link control (RLC) entity corresponding to the PDU when the data duplication function is in the activated state; and determining the first entity from the at least one second entity (Yu et al.: see Figs. 3A,B; Col. 23, lines 27-50). 	
Regarding claim 13, the reference further teaches wherein determining, in the at least one second entity, a RLC entity mapped onto a logical channel group (LCG) as the first entity (Yu et al.: Col. 4, lines 12-19).
Regarding claim 14, the reference further teaches wherein determining the first entity according to a first order, wherein the first order is an arrangement order of the at least one second entity (Yu et al.: Col. 46, lines 6-12).	
Yu et al.: see Figs. 3A,B; Col. 23, lines 27-50).
Regarding claim 17, the reference further teaches wherein determining the first entity according to indication information sent by the network device, the indication information being used for indicating the first entity (Yu et al.: see Figs. 3A,B; Col. 23, lines 27-50).
Regarding claims 18, 20, the reference further teaches wherein receiving a radio resource control (RRC) signaling sent by the network device, the RRC signaling including the indication information (Yu et al.: see Fig. 4; Col. 26, lines 7-20: determination based on indication from one or more of a RRC message, a PDCP control protocol data unit (PDU), a MAC control element (CE), or control channel signaling).
Regarding claims 1-4, 6-8, they are method claims corresponding to the apparatus claims 11-14, 16-18 above. Therefore, claims 1-4, 6-8 are analyzed and rejected as previously discussed with respect to claims 11-14, 16-18.
One skilled in the art would have recognized the need for effectively and efficiently performing packet duplication at a packet data convergence protocol (PDCP) entity of the wireless network, and would have applied Jheng’s novel use of the user equipment (UE) that supports packet data convergence protocol (PDCP) duplication in 5G radio access network (RAN) into Yu’s teaching of packet duplication at a packet data convergence protocol (PDCP) entity.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Jheng’s UE and methods for PDCP duplication in 5G RAN into Yu’s packet duplication at a packet data convergence protocol (PDCP) entity with the motivation being to provide a method and apparatus for data transmission and network device.  
Allowable Subject Matter
8.	Claims 5, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the first order is a sequence formed by sorting the at least one second entity according to a priority of a logical channel corresponding to the RLC entity, as specifically recited in the claims.  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Tang (US#10,834,720) shows data transmission method, terminal device and network device.
The Tang (US#20200213219) shows data transmission method, related product.
The Tang (US#2020/0128599) shows data transmission method, terminal device and network device.
The Tang (US#2020/0389877) shows data transmission method, terminal device and network device.
The Yang (US#2020/0229269) shows method and device for processing data.
The Lohr et al. (US#10,405,231) switching between packet duplication operating modes.
The Lohr et al. (US#10,574,564) shows duplicating PDCP PDUs for a radio bearer.
The Lohr et al. (US#10,659,992) switching between packet duplication operating modes.
The Lohr et al. (US#2020/0228438) shows duplicating PDCP PDUs for a radio bearer.

The Jang et al. (US#10,455,551) shows method and apparatus for data transmission of terminal in wireless communication system.
The Kim et al. (US#10,869,223) shows method and apparatus for efficient operation upon packet duplication activation and deactivation in next generation wireless communication.
The Kim et al. (US#10,917,816) shows method and apparatus for efficient operation upon packet duplication activation and deactivation in next generation wireless communication.
The Park et al.  (US#8,605,674) shows method and apparatus for transmitting and receiving duplicate data in a multicarrier wireless communication system.
The Tsai et al. (US#10,582,418) shows method and apparatus of transmitting data duplication in a wireless communication system.

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding 

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
03/15/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477